DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Application claims 21- 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6, 8- 9, 13- 16 and 18 of U.S. Patent No. 10,390,851 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding application claim 21, claim 1 of U.S. Patent No. 10,390,851 B2 claims a retrieval device having a contracted state and an expanded state, comprising (a retrieval device having a contracted state and an expanded state, comprising): 
a sheath (a sheath); 
a plurality of support members each having a first portion, a second portion, a proximal end fixed to the sheath, and a distal end movable relative to the sheath (at least three support members each having a first portion with a first cross-sectional shape being distal to a second portion with a second cross-sectional shape different from the first cross-sectional shape, a proximal end fixed to the sheath, and a distal end movable relative to the sheath; since a plurality is more than one, claim 1 recitation of at least three anticipates a plurality); and 
a plurality of movable members each having a pair of ends movable relative to the plurality of support members, each movable member extending through a lumen of one support member of the plurality of support members and through a lumen of a different support member of the plurality of support members, wherein the first portion is sized to permit a plurality of degrees of freedom to each movable member (at least three movable members each having a pair of ends movable relative to the support members, each movable member extending through a lumen of one support member of the at least three support members and through a lumen of a different support member of the at least three support members , wherein the first portion is sized to permit a plurality of degrees of freedom to each movable member); and 
wherein the second portion is sized to permit a reduced number of degrees of freedom to each movable member so as to prevent a first movable member from twisting about another moveable member of the plurality of moveable members (wherein the second portion is sized to permit a reduced number of degrees of freedom to each movable member so as to prevent a first movable member from twisting about another moveable member of the at least three moveable members) (See claim 1 of U.S. Patent No. 10,390,851 B2).
Regarding application claim 22, claim 4 of 10,390,851 B2 claims wherein the second portion is positioned along the support member between two separate and distinct first portions (wherein the second portion is positioned along the support member between two separate and distinct first portions) (See claim 4 of U.S. Patent No. 10,390,851 B2).
Regarding application claim 23, claim 6 of 10,390,851 B2 claims further including a transition portion between the first portion and the second portion of each of the support members (further including a transition portion between the first portion and the second portion of each of the support members) (See claim 6 of U.S. Patent No. 10,390,851 B2).
Regarding application claim 24, claim 8 of 10,390,851 B2 claims wherein each support member is parallel to a longitudinal axis of the sheath while the retrieval device is in the contracted state (wherein each support member is parallel to a longitudinal axis of the sheath while the retrieval device is in the contracted state) (See claim 8 of U.S. Patent No. 10,390,851 B2).
Regarding application claim 25, claim 9 of 10,390,851 B2 claims wherein each support member is configured to bow radially outward from a longitudinal axis of the sheath in the expanded state (wherein each support member is configured to bow radially outward from a longitudinal axis of the sheath in the expanded state) (See claim 9 of U.S. Patent No. 10,390,851 B2).
Regarding application claim 27, claim 13 of 10,390,851 B2 claims wherein each of the plurality of movable members includes a U-shaped bend located distally of the distal ends of the plurality of support members (wherein each of the at least three movable members includes a U-shaped bend located distally of the distal ends of the at least three support members) (See claim 13 of U.S. Patent No. 10,390,851 B2).
Regarding application claim 28, claim 14 of 10,390,851 B2 claims wherein the U-shaped bend is configured to urge the plurality of support members toward the contracted state (wherein the U-shaped bend is preformed and urges the support members toward the contracted state) (See claim 14 of U.S. Patent No. 10,390,851 B2).
Regarding application claim 29, claim 3 of 10,390,851 B2 claims wherein the first portion is positioned adjacent a distal end of the plurality of support members and the second portion is positioned adjacent a proximal end of the plurality of support members (wherein the first portion is positioned adjacent the distal end and the second portion is positioned adjacent the proximal end) (See claim 3 of U.S. Patent No. 10,390,851 B2).
Regarding application claim 30, claim 15 of 10,390,851 B2 claims a retrieval device, comprising (a retrieval device, comprising):
a sheath (a sheath);
a plurality of support members each tapering proximally from a first portion with a first cross-sectional size to a second portion with a second cross-sectional size, wherein each of the support members is movable between a contracted configuration extending along a longitudinal axis of the sheath and an expanded configuration bowing radially outward from the longitudinal axis of the sheath (at least three support members each tapering from a first portion with a circular cross-sectional shape to a second portion with a ovular cross-sectional shape, wherein each of the support members is movable between a contracted configuration extending along a longitudinal axis of the sheath in the contracted configuration, and an expanded configuration bowing radially outward from the longitudinal axis of the sheath; since a plurality is more than one, claim 15 recitation of at least three anticipates a plurality); and
a plurality of movable members, each movable member forming a bridge between two different support members of the plurality of support members, wherein each of the plurality of movable members includes a first end and a second end moveable relative to the plurality support members (at least three movable members, each movable member forming a bridge between two different support members of the at least three support members, wherein each of the at least three movable members includes a first end and a second end, and wherein each of the first end and the second end are moveable relative to the at least three support members) (See claim 15 of U.S. Patent No. 10,390,851 B2).
Regarding application claim 31, claim 16 of 10,390,851 B2 claims wherein the first portion is positioned adjacent a distal end of the plurality of support members and the second portion is positioned adjacent a proximal end of the plurality of support members (wherein the first portion is positioned adjacent a distal end of the support members and the second portion is positioned adjacent a proximal end of the support members) (See claim 16 of U.S. Patent No. 10,390,851 B2).
Regarding application claim 32, claim 18 of 10,390,851 B2 claims wherein each bridge forms a side loop with the two different support members that the bridge is between (wherein each bridge forms a side loop with the two different support members that the bridge is between) (See claim 18 of U.S. Patent No. 10,390,851 B2).
Regarding application claim 33, claim 15 of 10,390,851 B2 claims wherein the first portion has a different cross-sectional shape than the second portion (at least three support members each tapering from a first portion with a circular cross-sectional shape to a second portion with a ovular cross-sectional shape) (See claim 15 of U.S. Patent No. 10,390,851 B2).
Regarding application claim 34, claim 15 of 10,390,851 B2 claims wherein the cross-sectional shape of the second portion is ovular (at least three support members each tapering from a first portion with a circular cross-sectional shape to a second portion with a ovular cross-sectional shape) (See claim 15 of U.S. Patent No. 10,390,851 B2).
Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of 10,390,851 B2 in view of Lippitt et al. (U.S. Pub. No. 2003/0225419 A1).
Regarding application claim 35, claim 15 of 10,390,851 B2 claims the apparatus of claim 30, but claim 15 of 10,390,851 B2 does not claim
(Application claim 35) wherein each support member is comprised of polyimide, PET, or combinations thereof.
However, Lippitt teaches a medical grasper in the same field of endeavor (Abstract), Lippitt teaches
(Application claim 35) wherein each support member (30) (Figs. 1, 3- 10), is comprised of polyimide, PET, or combinations thereof (P. [0038] - - Each heat shrinkable sleeve 30…A preferred material is polyester resin (PET), although other suitable materials may be utilized).
It would have been obvious to one having ordinary skill before the effective date of the applicant’s invention to modify claim 15 of 10,390,851 B2 to claim wherein in each support member is comprised of polyimide, PET, or combinations thereof as taught by Lippitt since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice.  In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 21- 35 would be allowable if a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is timely filed.
Reasons for Allowance
Claims 36- 40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 36, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, a plurality of movable members each having a pair of ends movable relative to the plurality of support members, each movable member extending through a lumen of one support member of the plurality of support members and through a lumen of a different support member of the plurality of support members, wherein the first portion is sized to permit a plurality of degrees of freedom to each movable member.
The closest cited prior art, Lippitt et al. (U.S. Pub. No. 2003/0225419 A1) does not teach or suggest, alone or in combination, a plurality of movable members each having a pair of ends movable relative to the plurality of support members.   While Lippitt teaches movable members (24) have one free end portion, the other is a fixed wire section (24) (See Figs. 7, 8) (Lippitt- - P. [0036]).  See Also, Remarks, filed 5/14/18 in prior application no. 15/197,304 now U.S. Pat. No. 10,390,851 B2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/Examiner, Art Unit 3771